

[logo.jpg]


November 17, 2004


Caroline Kahl, Esq.
1907 Windsor Road
Alexandria, VA 22307


Dear Caroline:


On behalf of GigaBeam Corporation (“GigaBeam” or “Company”), I am pleased to
offer you the position of Vice President, Corporate Counsel and Secretary with
GigaBeam. The position will commence on a full time basis beginning December 1,
2004 and in the interim you have agreed to be an hourly employee on an as needed
and as available basis effective as of October 13, 2004. This offer is valid
through the end of the day Thursday, November 22, 2004.


The following is a description of the terms and conditions of your employment.



  1. Title:    Vice President, Corporate Counsel and Secretary. You will have
overall responsibility for legal, the Corporate Secretary function and Human
Resources. I also expect you to assist with other responsibilities which may be
assigned to you.           2. Reporting to:    Louis Slaughter, CEO of
GigaBeam.            3. Base Salary:    At the rate of $170,000 per year, to be
paid in accordance with GigaBeam’s normal salary procedures or as appropriate on
the equivalent hourly basis.             4. Incentive Bonus:    You will be
eligible for an initial incentive reference bonus for 2004. It will be $21,250
on an annualized basis and based on meeting subjective and objective goals (0 to
2 multiplier scale) to be established by GigaBeam in its sole discretion and
subject to the performance of the Company. Soon after commencement of your
employment with the company we will agree on mutually acceptable subjective and
objective goals for your bonus plan. 

 



       

--------------------------------------------------------------------------------

 

Caroline Kahl, Esq.      

  November 17, 2004

 

 

 

  Page 2 of 3

       


 

          5. Salary and Bonus Reviews:   Your salary and your incentive bonus
will be reviewed annually. Your initial review will be in December 2005;
subsequent annual reviews will occur in December of each year. Any increase in
compensation will be based on your performance and success in your role as Vice
President, Corporate Counsel and Secretary as determined at the sole discretion
of the Company and the performance of GigaBeam.            6. Equity:    Subject
to approval by the Board of Directors, you will be granted Nonqualified Stock
Options to purchase 40,000 shares (post-split) of GigaBeam Common Stock at an
exercise price of $5.05 per share pursuant to our 2004 Stock Option Plan once it
is adopted by GigaBeam’s Board of Directors. The options will vest at 25% per
year and will terminate ten years after the date of grant.            7. Primary
Work Location:   
GigaBeam’s headquarters will be located at its facility in Chantilly or Herndon,
Virginia or other location to be determined in the same general area with the
understanding that some portion of your work week but not more than two days per
week will be accomplished through telecommuting from your home office. 
          8. Other Benefits:    You will be eligible to participate in all
benefit programs offered to GigaBeam employees in accordance with the terms of
such programs when such programs have been established by the Company.
Information on when these programs will be available and details of these
benefit programs will be provided to you under separate cover letter. The
Company has not established a health benefit program and you elect not to
participate in a medical health plan should one be established. In addition, you
will be covered by the Company's Director's and Officer's insurance policy..   
        9. Paid Time Off (PTO):    You shall be entitled to three weeks accrued
PTO per year which shall accrue on a ratable basis each pay period.  

     

In accordance with GigaBeam’s standard employment practices, you will be
required to sign a mutually agreeable agreement covering Company Information and
Inventions, Non Competition and Company policy statements related to Business
Conduct and Drugs and Alcohol in the Workplace before beginning employment.



       

--------------------------------------------------------------------------------

 

                                                                                                                                                                        &n
bsp;                                                                                                                                                                                                                                        &n
bsp;                                                                                                   

Caroline Kahl, Esq.      

  November 17, 2004

 

 

 

  Page 3 of 3

       



This letter is not to be construed as an employment contract. Your employment
will be on an at-will basis, which means that you or the Company can terminate
it anytime. Accordingly, this letter does not create a contract of employment,
but is only meant to provide you with some detail regarding your employment
I look forward to having you join us, and I am confident that you will be an
excellent addition to the GigaBeam team. If you have any questions, please
contact me at 617-921-5500.


Sincerely,     


GigaBeam Corporation



By: /s/ Louis Slaughter                    Louis Slaughter      CEO           
I understand and agree to the terms contained in this letter. 
          Date: November 21, 2004                         Signature: /s/
Caroline Kahl                      
Name: Caroline Kahl                                  
   

    





       

--------------------------------------------------------------------------------

 
